—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered June 11, 1993, convicting defendant, after a jury trial, of murder in the second degree (two counts), robbery in the first and second degrees, and criminal possession of a weapon in the second and third degrees, and sentencing him, to concurrent terms of 25 years to life, 25 years to life, I2V2 to 25 years, 5 to 15 years, 5 to 15 years and 2V3 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning purported inconsistencies in the testimony of the accomplice witnesses were properly placed before the jury and we find no reason to disturb its determination.
While it may have been error for the trial court to have admitted the prior consistent statements of two of the testifying accomplices, it was harmless in light of the overwhelming evidence of defendant’s guilt, including substantial nonaccomplice testimony (People v Crimmins, 36 NY2d 230). We have considered defendant’s remaining contention and find it to be without merit. Concur — Milonas, J. P., Nardelli, Williams and Mazzarelli, JJ.